Citation Nr: 0725276	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-19 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for instability of 
the right knee, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946 and from June 1948 to September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Subsequently, the case was 
transferred to the Montgomery, Alabama RO.   


FINDINGS OF FACT

1.  The veteran's traumatic arthritis of the right knee is 
currently manifested by X-ray findings of degenerative joint 
disease and limitation of extension by only 2 degrees at most 
and flexion to no worse than 80 degrees; no significant 
functional impairment due to the knee disability has been 
identified.

2.  The veteran's instability of the right knee is manifested 
by severe knee impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321, 4.7, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5260, 
5261 (2006).

2.  A rating in excess of 30 percent for instability of the 
right knee is not warranted under regulatory criteria.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321, 4.7, 4.71a, Diagnostic Code (DC) 5257 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In its evaluation, the Board shall consider all information 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  The Board considers all 
the evidence of record but only reports the most probative 
evidence regarding the current degree of impairment which 
consists of records generated in proximity to and since the 
claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran is currently in receipt of a 10 percent rating 
under DC 5010, for traumatic arthritis of the right knee.  
The veteran's instability of the knee, evaluated under DC 
5257, is rated 30 percent disabling.

DC 5010 provides that traumatic arthritis will be rated under 
DC 5003, which provides for the evaluation of degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  However, when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Id.

Limitation of flexion of the leg is rated under 38 C.F.R. § 
4.71a, DC 5260.  Under DC 5260, a 10 percent evaluation is 
warranted for flexion limited to 45 degrees.  A 20 percent 
evaluation is warranted for flexion limited to 30 degrees.  
Limitation of extension of the leg is rated under 38 C.F.R. § 
4.71a, DC 5261.  Under DC 5261, a noncompensable rating is 
warranted for limitation of extension to 5 degrees, a10 
percent evaluation is warranted for extension limited to 10 
degrees, and a 20 percent evaluation is warranted for 
extension limited to 15 degrees.  Standard motion of a knee 
is from 0 degrees extension to 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.  Under DC 5257, a maximum 30 percent 
rating is warranted for a severe degree of impairment to the 
knee (recurrent subluxation or lateral instability).  38 
C.F.R. § 4.71a, DC 5257.  

VA General Counsel has held that separate ratings under DC 
5260 (limitation of flexion of the leg) and DC 5261 
(limitation of extension of the leg) may be assigned for a 
disability of the same knee.  69 Fed. Reg. 59990 (2004), 
VAOPGCPREC 9-04 (2004).  Further, VA General Counsel has held 
that a separate rating under DC 5003 for arthritis may be 
assigned for a knee disorder already rated under DC 5257 for 
instability (and vice versa), where additional disability is 
shown by the evidence of record.  62 Fed. Reg. 63604, 
VAOPGCPREC 23-97, slip op. at 2-3 (1997) (concluding that the 
evaluation of knee dysfunction under both DC 5257 and DC 5003 
does not constitute impermissible pyramiding under 38 C.F.R. 
§ 4.14, citing Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994)).  

In May 2002, the veteran filed his claim for an increased 
rating.  The veteran's private and VA treatment records were 
associated with the claim's file.  Private medical records, 
dated June and July 2002, noted right knee pain but no 
instability, inflammation, heat, redness, swelling, or 
effusion.  A December 2003 physical therapy record noted that 
the range of motion was within full limits but that there was 
weakness in the right lower leg.  The record also stated that 
the veteran was having trouble flexing the hip and knee.   

In November 2002, the veteran underwent a VA examination 
where he complained of pain, weakness, stiffness, 
instability, fatigueability, and lack of endurance.  He 
denied swelling, heat, redness, and locking.  He reported 
periods of flare-ups that occurred with walking and noted 
that the flare-ups accounted for an additional 10 percent of 
functional impairment.  It was noted that the veteran was 
confined to a wheelchair and  used braces for mobilization.  
No subluxation, edema, or effusion was noted.  There was 
objective evidence of painful motion or abnormal movement and 
guarding of movement.  Range of motion was noted as -2 to 80 
degrees.  Both knees were noted as extremely unstable.  The 
radiology report showed joint disease, more severe on the 
left.  The diagnosis was marked degenerative joint disease of 
the right knee with loss of function due to extreme pain.

In January 2006, the veteran underwent a second VA 
examination.  The examiner noted that the veteran had fallen 
several times due to weakness in his hips.  The veteran 
complained of flare-ups of pain in his right knee.  The 
examiner noted that the veteran was confined to his 
wheelchair because he is unable to walk to any degree, which 
the examiner commented was due to the degenerative and 
postoperative changes in both hips.  There was minimal effect 
on his activities of daily living.  Range of motion was noted 
as zero to 100 degrees.  There was no increased limitation of 
motion due to weakness, fatigueability, or incoordination 
during repetition.  There was no effusion, and the ligaments 
were noted as stable and intact.  There was no positive 
McMurray's, Drawer, or Lachman.  The examiner stated that, 
other than the somewhat limited range of motion, the 
examination of the right knee was normal.  The radiology 
examination found minor degenerative changes of the right 
patellofemoral space, osteopenia, and vascular 
calcifications.  The diagnosis was degenerative joint disease 
of the right knee.

Taking into account all relevant evidence, the Board finds 
that the veteran is not entitled to a rating in excess of 10 
percent for his right knee arthritis, which contemplates 
limitation of motion.  In this regard, as to a higher rating 
for his right knee arthritis under DC 5003, the Board notes 
the findings from the veteran's VA examinations would not 
warrant a rating for a compensable level of limitation under 
DC 5260 or DC 5261.  Considering all the evidence of record 
regarding the veteran's range of motion, the veteran has 
never had extension lacking more than 2 degrees and on the 
last examination it was normal.  Flexion was to 80 degrees.  
Neither the flexion or extension limitations are such to 
warrant a compensable rating under the cited schedular 
criteria.  Moreover, on the latest examination, it was noted 
that the right knee did not have any significant functional 
limitations, such as to justify a rating in excess of the 
currently assigned 10 percent.  As the veteran has been found 
to have a noncompensable level of limitation of motion of the 
right knee, but has findings of degenerative arthritis, DC 
5003 provides that the veteran is entitled to not more than a 
10 percent evaluation.  

It is recognized that the veteran is having significant 
disability involving the knee and particularly in the form of 
instability.  Diagnostic Code 5257 provides the criteria for 
rating instability of a knee and this code provides for a 
maximum rating of 30 percent for severe knee impairment due 
to instability or subluxation.  Thus, the veteran is already 
in receipt of the maximum rating under DC 5257 and there are 
no other applicable  codes which would provide for a rating 
in excess of 30 percent. .

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where the preponderance of 
the evidence is against the veteran's claim.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The above right knee determinations are based on application 
of pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that either the 
veteran's right knee instability or right knee limitation of 
motion reflect so exceptional or so unusual a disability 
picture as to warrant the assignment of evaluation higher 
than those indicated above on an extraschedular basis.  See 
38 C.F.R. § 3.321.  There is no showing that the disabilities 
result in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluations).  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (June 2002, Apr. 2004, Jan. 2006).  In a March 
2006 letter, the veteran was also advised of potential 
disability ratings and an effective date for any award as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the initial AOJ decision was made prior to 
the veteran having been fully informed of the VCAA, full 
compliance was accomplished prior to the final adjudication 
by the RO.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007).  As such, VA fulfilled its notification 
duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  The veteran 
was also afforded multiple VA examinations.  Hence, VA has 
fulfilled its duty to assist the appellant in the development 
of his claim.  For the reasons set forth above, and given the 
facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.


ORDER

Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling, is denied.

Entitlement to an increased evaluation for instability of the 
right knee, currently evaluated as 30 percent disabling, is 
denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


